DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 3/22/2022, no claims have been cancelled; claim 4 has been amended, and no new claims have been added. Therefore, claims 1-20 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-20 allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the After Final Amendment filed on 3/22/2022, have been fully considered and are found persuasive. The prior art of record Hammond et al. (U.S. Patent Application Publication No. 2017/0213155), in view of Nixon et al. (U.S. Patent Application Publication No. 2014/0282227), in further view of Li et al. (U.S.
Patent No. 6,175,829), does not teach, disclose or suggest:
A computing system comprising one or more processors and one or more computer-readable hardware storage devices storing computer-executable instructions. The instructions that are executable by the one or more processors cause the computing system to obtain results of an input data set applied to an artificial intelligence (Al) model. The prior arts of record specifically do not teach or suggest accessing at least a portion of an Al characterization structure comprising of a plurality of operational Al model representations and a plurality of refinement definitions. The operational Al model representation is associated with a combination of an input data set type included in a plurality of input data set types and an Al model type included in a plurality of Al model types. The input data set type being a type of data identified for the input data set that was applied to the Al model, the Al model type being a type of model identified for the Al model such that a subsequently selected refinement definition is selected based on the combination of the input data set type and the Al model type that were identified for the input data set and the Al model. The plurality of refinement definitions, each refinement definition being associated with at least one operational Al model representation included in the plurality of Al model representations. Determining the input data set type of the input data set and the Al model type of the Al model and identifying the operational Al model representation included in the plurality of operational Al model representations. The one operational Al model representation is identified based on a determination that the one operational Al modelPage 2 of 15Application No. 15/985,415Amendment "D" Reply to Final Office Action mailed December 24, 2021representation is applicable to the obtained results based on a combination of the input data set type and the Al model type associated with the obtained results. Selecting a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the combination of the input data set type and the Al model type. Use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results, as claimed in independent claim 1.
Claims 2-3 are allowed because they are dependent on independent claim 1.

A method for a computing system to exercise artificial intelligence (Al). The method comprises obtaining results of an input data set applied to an artificial intelligence (Al) model. The prior arts of record specifically do not teach or suggest accessing at least a portion of an Al characterization structure and a plurality of refinement definitions. The Al characterization structure comprises a plurality of operational Al model representations, wherein an operational Al model representation is associated with a combination of an input data set type included in a plurality of input data set types and an Al model type included in a plurality of Al model types. The input data set type being a type of data identified for the input data set that was applied to the Al mode. The Al model type being a type of model identified for the Al model such that a subsequently selected refinement definition is selected based on the combination of the input data set type and the Al model type that were identified for the input data set and the Al model. The plurality of refinement definitions, each being associated with at least one operational Al model representation included in the plurality of Al model representations. Determining the input data set type of the input data set and the Al model type of the Al model. Identifying the operational Al model representation included in the plurality of operational Al model representations, wherein the one operational Al model representation is identified based on a determination that the one operational Al model representation is applicable to the obtained results based on a combination of the input data set type and the Al model type associated with the obtained results. Selecting a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the combination of the input data set type and the Al model type.Page 4 of 15Application No. 15/985,415Amendment "D" UReply to Final Office Action mailed December 24, 2021sing the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results, as claimed in independent claim 4.
Claims 5-19 are allowed because they are dependent on independent claim 4.

A computer program product comprising one or more computer-readable storage media having thereon computer-executable instructions. The instructions that are executable by one or more processors of a computing system to cause the computing system to exercise artificial intelligence (Al). The artificial intelligence (Al) obtains results of an input data set applied to an artificial intelligence (Al) model. The prior arts of record specifically do not teach or suggest accessing at least a portion of an Al characterization structure and a plurality of refinement definitions. The Al characterization structure comprising a plurality of operational Al model representations. The operational Al model representation is associated with a combination of an input data set type included in a plurality of input data set types and an Al model type included in a plurality of Al model types, the input data set type being a type of data identified for the input data set that was applied to the Al model. The Al model type being a type of model identified for the Al model such that a subsequently selected refinement definition is selected based on the combination of the input data set type and the Al model type that were identified for the input data set and the Al model. The plurality of refinement definitions, each refinement definition being associated with at least one operational Al model representation included in the plurality of Al model representations. Determine the input data set type of the input data set and the Al model type of the Al model and identifying the operational Al model representation included in the plurality of operational Al model representations. The one operational Al model representation is identified based on a determination that the one operational Al model representation is applicable to the obtained results based on a combination of the input data set type and the Al model type associated with the obtained results. Selecting a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as aPage 8 of 15Application No. 15/985,415Amendment "D"Reply to Final Office Action mailed December 24, 2021 result of the obtained results being associated with the combination of the input data set type and the Al model type. Use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results, as claimed in independent claim 20.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/7/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                  

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164